—Order of *264disposition, Family Court, New York County (Sheldon M. Rand, J.), entered June 20, 1994, which adjudicated respondent a juvenile delinquent upon a finding that she committed acts which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, and placed her with the Division for Youth for 12 months, unanimously affirmed, without costs.
Viewing the evidence in the light most favorable to the presentment agency (Matter of Michael D., 109 AD2d 633, 634, affd. 66 NY2d 843), the record supports the trial court’s determination that respondent committed the crime of attempted assault in the third degree since she intended to inflict physical injury upon the complainant (see, People v Delgado, 167 AD2d 181, lv denied 77 NY2d 905). Concur— Murphy, P. J., Sullivan, Ellerin, Williams and Mazzarelli, JJ.